Citation Nr: 1108246	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-14 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder.       

2.  Entitlement to service connection for hyperthyroidism.  

3.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Michael Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Boston, Massachusetts.                  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2010.  At the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  See 38 C.F.R. § 19.37 (2010).  A copy of the transcript of that hearing is of record.  

The issues of entitlement to service connection for hyperthyroidism and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran was provided notice of the decision and her appellate rights.  She did not appeal that decision.

2.  In May 2006, the Veteran filed an application to reopen the claim for service connection for PTSD.

3.  Some of the evidence received since the April 2005 rating decision denying service connection for PTSD was not previously of record; it is relevant and relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's service treatment records show that in February 1985, she was diagnosed with a left ectopic pregnancy and underwent a left salpingectomy; thus, the records confirm the Veteran's stressor of an in-service ectopic pregnancy.  

5.  The competent evidence of record is in relative equipoise with respect to whether the there is a nexus between the Veteran's currently diagnosed PTSD and the confirmed in-service stressor.  


CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  New and material evidence has been received since the April 2005 RO decision; the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  With application of the doctrine of reasonable doubt, service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act    

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In this case, the Board is rendering a decision in favor of the Veteran, reopening the Veteran's claim and granting service connection for PTSD.  Therefore, a further discussion of the VCAA duties is unnecessary.


II.  New and Material Claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre- existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  Recently, the provisions of 38 C.F.R. 3.304 were amended.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The regulation amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during combat, internment as a prisoner-of- war, or as the result of personal assault.

The question of whether the veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of posttraumatic stress disorder is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.     

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that she experiences PTSD as a result of an in-service stressor; specifically, an ectopic pregnancy.  She states that during service, she sought treatment at the medical clinic because she was pregnant and bleeding heavily.  The Veteran indicates that she was not treated by a doctor because he was on leave; rather, she was examined by a corpsman.   The corpsman informed her that she was having a miscarriage.  He also told her to have the miscarriage at home and then bring back the "dead fetus."  She reports that she went home and that for the next 10 days, she was in "horrible pain" and continued to bleed.  The Veteran notes that when she learned that the doctor was back, she returned to the clinic and he sent her to the hospital where she was diagnosed with a left ectopic pregnancy and underwent a left salpingectomy.  According to the Veteran, following the surgery, she developed chronic pelvic pain.  She also maintains that due to the surgery, she became infertile and was unable to get pregnant again.      

The Veteran's service treatment records show that in February 1985, she was diagnosed with a left ectopic pregnancy and underwent a left salpingectomy.  Prior to the surgery, the Veteran had been experiencing left quadrant pain and vaginal bleeding.  

In October 2002, the Veteran underwent a VA examination.  Following the physical examination, the examiner diagnosed the Veteran as status post left salpingectomy secondary to ectopic pregnancy.  The examiner also diagnosed the Veteran with chronic pelvic pain secondary to adhesions, which were related to the surgery for the ectopic pregnancy.      

By a January 2004 rating decision, the RO granted service connection for the residuals of an ectopic pregnancy with left salpingectomy and chronic pelvic pain due to adhesions.  The RO assigned a 30 percent disability rating.   

The Veteran's original claim of entitlement to service connection for PTSD was denied by the RO in an April 2005 rating action.  In that decision, the RO recognized that the Veteran's stressor of experiencing an ectopic pregnancy during service was confirmed by her service treatment records.  The RO also recognized that the evidence of record showed that the Veteran had a current diagnosis of PTSD.  However, the RO reported that evidence of record was negative for any evidence linking the Veteran's PTSD to her in-service stressor of an ectopic pregnancy.  Rather, the Veteran's PTSD was linked to other stressors, such as homelessness, separation from current husband, chronic history of dependence on illicit substances, and unemployment.  Thus, the RO denied service connection for PTSD.  The Veteran was provided notice of the decision and her appellate rights but did not subsequently file a timely appeal.  Therefore, the April 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

Nevertheless, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the April 2005 rating action was the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

For claims filed on or after August 29, 2001, such as this claim, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

With these considerations, the Board must now review all of the evidence which has been submitted by the Veteran or otherwise associated with the claims file since the last final decision in April 2005.  As stated above, in the April 2005 rating decision, the RO found that there was no medical evidence linking the Veteran's PTSD to her in-service ectopic pregnancy.  

Since the April 2005 rating decision, additional evidence has been associated with the claims file.  This evidence includes medical evidence linking the Veteran's PTSD to her confirmed stressor of experiencing an ectopic pregnancy during service.  Specifically, in a statement from W.C.S., Ph.D., Staff Psychologist at the Boston VA Medical Center (VAMC), dated in August 2010, Dr. S. stated that since September 2007, he had met with the Veteran for 68 individual therapy sessions.  According to Dr. S., each session lasted one hour.  Dr. S. reported that the Veteran had PTSD that was related to her in-service stressor of experiencing an ectopic pregnancy.  Specifically, with respect to Criterion A, traumatic event, the Veteran developed an ectopic pregnancy while she was in the military which resulted in a rupture of the fallopian tube.  The Veteran's regular military physician was on leave on the day in which she sought help.  She was told by the covering medical providers that she was having a miscarriage, to go home and let it proceed, and to bring back the biological waste from the miscarriage when it was finished.  Dr. S. indicated that according to the Veteran, she reported fear of retaliatory disciplinary action as an obstacle to asserting herself at that time, and as such, she returned home.  The Veteran also noted that she spent the next approximately seven days in bed, with vaginal bleeding and significant pain, thinking and fearing that she was going to die from the blood loss.  The Veteran reported intense fear, helplessness, and horror in response to the situation.  She indicated that when her regular physician returned from leave, she sought help and was finally properly diagnosed and offered surgical intervention.  According to the Veteran, one of the surgical technicians remarked that she "could have died" from the pregnancy.  The Veteran had noted that the experience and the medical sequelae associated with it involved intense fear, helplessness, and horror, resulting in depression and hopelessness, the loss of a civilian career as a navigator, and a past history of unsafe behaviors to cope with physical and emotional pain related to that incident.  Dr. S. stated that regarding the Veteran's psychiatric diagnoses, her primary diagnosis was PTSD, with significant associated depression, anxiety, and panic attacks.  The Veteran had reliably demonstrated and reported the following symptoms: re-experiencing (repeated, disturbing thoughts and images of the event, repeated disturbing dreams of the event, suddenly acting or feeling as if the event was happening again, to the extent that she may confuse her current treatment with the past treatment of her pregnancy, becoming visibly upset when reminded of the event), avoidance (attempts to avoid thoughts, feelings, activities, and situations that reminded her of the event, loss of interest in activities, feeling cut off from others), and hyperarousal (trouble sleeping, extreme irritability and anger outbursts, difficulty concentrating, increased startle).  The Veteran's PTSD symptoms caused severe impairment in her functioning, her relationships, her mood, and at times, her ability to care for herself.  Dr. S. stated that with respect to his opinion on the connection of the Veteran's PTSD to her military experiences, he firmly believed that it was at least as likely as not that those symptoms were significantly related to the Veteran's ectopic pregnancy episode described above, rather than to non-military events.         




In the April 2005 rating decision, the primary basis for the denial of the claim was that there was no medical evidence linking the Veteran's PTSD to her in-service ectopic pregnancy, which was her confirmed stressor.  The claims file now contains a VA medical statement from Dr. W.C.S., a licensed clinical psychologist, dated August 2010, in which he relates the Veteran's currently diagnosed PTSD to her confirmed stressor of an in-service ectopic pregnancy.  The August 2010 VA medical statement from Dr. S. was not previously of record and it bears directly and substantially on the issue of service connection for PTSD.  The newly received evidence shows competent medical evidence of a current diagnosis of PTSD and a nexus to the Veteran's in-service stressor, which was not evident in April 2005.   

On the basis of the foregoing, the Board concludes that new and material evidence has been received to reopen the previously denied claim for service connection for PTSD.  


III.  Service Connection Claim 

In view of the Board's decision above, the Veteran's claim for service connection for PTSD must be adjudicated on a de novo basis without regard to the finality of the April 2005 rating decision.  

Where a determination is made that the veteran did not "engage in combat with the enemy" or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran's service treatment records confirm that in February 1985, she was diagnosed with a left ectopic pregnancy and underwent a left salpingectomy.  Thus, the Veteran's stressor is verified.

There are discrepancies in the medical evidence of record as to whether the Veteran's PTSD is related to her confirmed stressor, or rather, to other non-military stressors.  As previously stated, the Veteran's PTSD has been linked to non-military stressors such as homelessness, separation from husband, chronic history of dependence on illicit substances, and unemployment.  On the other hand, in the August 2010 VA medical statement from Dr. W.C.S., he specifically linked the Veteran's currently diagnosed PTSD to her in-service stressor of experiencing an ectopic pregnancy.  

The Board also recognizes that in April 2007, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The Veteran indicated that she had a child prior to her entrance into the military.  During service, the Veteran became pregnant and started to bleed.  According to the Veteran, she did not initially receive the proper medical treatment and after her ectopic pregnancy and surgery, she had continued pain.  She indicated that after her discharge, she continued to experience chronic pelvic pain and she became addicted to heroin in order to relieve the pain.  According to the Veteran, due to her in-service stressor, she had nightmares, flashbacks, and sleep disturbance.  She also stated that her husband had recently died and that she was having difficulty coping with the loss.  The examiner reported that the Veteran's past psychiatric diagnoses included bipolar disorder, cocaine abuse, polysubstance abuse, nicotine dependence, prolonged bereavement, and personality disorder not otherwise specified with borderline personality features.  The Veteran had a history of multiple psychiatric hospitalizations; specifically, over 30 admission since 2000.  In May 2006, she was admitted for PTSD exacerbation.  In July 2006, she was admitted for suicidal ideation and a plan to overdose with heroin.  The examiner noted that the Veteran had a history of suicide attempts (approximately 20), beginning in 1993 and lasting until 2006, after her husband died.  At the time of the examination, the Veteran denied any suicidal ideations.  The examiner further reported that when the Veteran was 16, she began an abusive relationship with a boyfriend that lasted five years.  The Veteran was also raped by her cousin when she was 21 years old.             

Following the mental status evaluation, the examiner diagnosed the Veteran with the following: (Axis I) (1) bipolar disorder with depressive features, (2) PTSD, (3) mixed substance abuse, and (4) anxiety and depression secondary to her military experiences of her ectopic pregnancy, (Axis II) borderline personality disorder, (Axis III) current medical conditions, (Axis IV) homelessness, social isolation, serious history of drug abuse and tobacco use disorder, and (Axis V) Global Assessment of Functioning (GAF) score of 40.  The examiner stated that the Veteran met the criteria for PTSD.  He indicated that her traumatic stressors were related to adolescent sexual abuse and misuse.  She had been raped several times before even joining the military.  The Veteran's second traumatic stressor occurred during service when she experienced an ectopic pregnancy.  The examiner noted that the Veteran was hypervigilant and had an exaggerated startle response.  She also had feelings of detachment, emotional numbness, intrusive thoughts, and nightmares.  According to the examiner, the Veteran had PTSD before going into the military, and as a result of her ectopic pregnancy, her symptoms were exacerbated and intensified by the way she was treated, her rage reactions, and her continual reporting of anxiety, depression, flashbacks, and dissociative states.  The examiner stated that the Veteran's ectopic pregnancy contributed to her PTSD.  According to the examiner, the Veteran never made a satisfactory adjustment following her aborted pregnancy and following her discharge from the military.       

In light of the above, the Board recognizes that in the April 2007 VA examination report, the examiner stated that the Veteran's PTSD pre-existed her entry into the military and was aggravated thereby when she had an ectopic pregnancy.  In this regard, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089, 1096 (2004).  

However, the Board observes that there is no clear and unmistakable medical evidence of record showing that the Veteran had PTSD prior to her enlistment, and as such, the presumption of soundness is not rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003; Wagner supra.  Accordingly, the pertinent question in this case is whether the Veteran's currently diagnosed PTSD is related to her confirmed stressor of an in-service ectopic pregnancy.  In this regard, the examiner from the April 2007 VA examination linked the Veteran's PTSD to two stressors, one of which was the Veteran's in-service ectopic pregnancy.  The other stressor was adolescent sexual abuse, which is a non-military stressor.  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

In light of the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran has PTSD that is related to her verified stressor of experiencing an ectopic pregnancy during service.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is granted.   






REMAND

With respect to the Veteran's claim for service connection for hyperthyroidism, the Board notes that in a June 2007 rating action, the RO denied the aforementioned claim.  At that time, the RO noted that the evidence of record showed that the Veteran had a history of a diagnosis of hyperthyroidism.  In addition, there was no evidence of record linking the Veteran's hyperthyroidism to her period of service.  Thus, the RO denied the Veteran's claim on a direct basis.  

In the August 2010 Travel Board hearing, the Veteran testified that she had hyperthyroidism that was secondary to her PTSD.  According to the Veteran, her PTSD aggravated her nervous system which caused her to develop hyperthyroidism.  

As a result of the decision above, service connection is in effect for PTSD.  Therefore, in light of the Veteran's testimony, the Board finds that she is seeking service connection for hyperthyroidism on both a direct basis and as secondary to her service-connected PTSD.  As to this secondary aspect of the Veteran's claim, the Board notes that, under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  A recent amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.



The RO has not yet had the opportunity to directly address the question of secondary service connection, and as such, there is no medical evidence of file that contains an opinion regarding whether the Veteran's service- connected PTSD caused or aggravated her hyperthyroidism.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  That is, a case encompasses "all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled."  Id.  Moreover, "the Board is required to adjudicate all issues reasonably raised by a liberal reading of the appellant's substantive appeal, including all documents and oral testimony in the record prior to the Board's decision."  Brannon v. West, 12 Vet. App. 32, 34 (1998); see also Solomon v. Brown, 6 Vet. App. 396 (1994).  The Veteran has not been provided the text of the former version of 38 C.F.R. § 3.310 (a) or the text of the amendment effective October 2006.  Upon remand, the Veteran should be issued a VCAA notification letter that provides the evidence and information needed to substantiate a claim for secondary service connection and includes a copy of 38 C.F.R. § 3.310 and the amendment to that regulation, effective October 10, 2006.  38 C.F.R. § 19.9 (2010).  This VCAA letter should also generally advise the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  In addition, a VA examination should be provided upon remand in order to obtain an opinion regarding whether the Veteran has hyperthyroidism that was caused or aggravated by her service-connected PTSD.  
38 C.F.R. § 3.310; Allen, supra.  

In regard to the Veteran's claim of entitlement to a TDIU rating, the Board notes that a total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Veterans unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2010).

In light of the above, the Board finds that the resolution of the Veteran's claim for service connection for hyperthyroidism may impact the TDIU claim.  The United States Court of Appeals for Veterans Claims (Court) has held that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Entitlement to TDIU requires consideration of the effect on employability of all service-connected disabilities.  Therefore, the decision on the issue of service connection for hyperthyroidism could have a significant impact on the outcome of the Veteran's TDIU claim and the Board finds this issue to be inextricably intertwined.  

The Board also finds that in light of the Board's decision herein, which established service connection for PTSD, the TDIU claim is now inextricably intertwined with that grant of service connection since the potential exists for the TDIU issue to be affected once a disability rating and effective date have been assigned.  Thus, pursuant to Harris, supra, adjudication of the TDIU claim will be held in abeyance pending the assignment of both a disability rating and effective date for the service-connected PTSD.         

In addition, the Board notes that in the April 2007 VA examination report, the examiner opined that based on the Veteran's diagnoses of substance abuse, PTSD, major depressive disorder, and bipolar disorder, the Veteran was not employable due to the severe psychiatric symptomatology.  Thus, the examiner opined that both service-connected (PTSD) and nonservice-connected (substance abuse) disabilities prevented the Veteran from maintaining employment.  Given that this case is being remanded to the RO for additional development, the Board finds that a new examination is needed to properly determine whether the Veteran's service-connected disabilities are the sole reason for her inability to secure and follow a substantially gainful occupation.  See Friscia v. Brown, 7 Vet. App. 294 (1995).      

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be contacted in writing and, consistent with the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010), she must be notified of the information and evidence needed to substantiate her claim for service connection for hyperthyroidism, to include as secondary to service-connected PTSD, to include notice of the amendment to 38 C.F.R. § 3.310, finalized as of October 10, 2006.  See 71 Fed. Reg. 52744 (2006).  She must also be notified of what portion of that evidence VA will secure, and what portion she herself must submit.

Depending upon the Veteran's response, any and all assistance due her must then be provided by VA.

2.  Thereafter, the Veteran must be afforded a VA medical examination in order to ascertain the relationship between her hyperthyroidism, if any, and her service-connected PTSD.  The claims folder is to be furnished to the examiner for review in its entirety.

Following a review of the relevant evidence, the clinical evaluation and any tests that are deemed necessary, the examiner must address the following questions:




(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hyperthyroidism was caused by her service-connected PTSD?

(b) Is it at least as likely as not that the Veteran's hyperthyroidism was aggravated by her service-connected PTSD?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of hyperthyroidism present (baseline) before the onset of the aggravation.

If the examiner must resort to speculation to answer either question, he or she should so indicate and discuss why an opinion is not possible.  The examiner is also requested to provide a rationale for any opinion expressed.

3.  Thereafter, the Veteran should be referred for a VA medical examination that is pertinent to her TDIU claim.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case and he/she should specifically review the April 2007 VA examination report.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on his/her review of the case, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, such as substance abuse, it is at least as likely as not (a 50 percent probability or higher) that her service-connected disabilities (to include hyperthyroidism, if service connection is granted for such disability) preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.    

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.

4.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and her representative, if any, a supplemental statement of the case and an appropriate period of time must be allowed for response. Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


